Citation Nr: 0619749	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from March 1998 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was also originally denied service connection for 
dysmenorrhea and a mechanical thoracic spine disorder.  She 
submitted her notice of disagreement and was issued a 
statement of the case for those issues as well as the issue 
on appeal in December 2003.  The veteran submitted her 
substantive appeal in January 2004.  She limited the issues 
to the thoracic spine disorder and bilateral hearing loss.

The veteran was later granted service connection for a 
thoracolumbar disorder in September 2005.  She was provided 
notice of the rating action in November 2005.  There is no 
evidence, at this time, that the veteran has submitted a 
notice of disagreement with any aspect of the rating action.


FINDING OF FACT

The auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is not 40 decibels or greater; 
auditory thresholds for at least three of these frequencies 
are not 26 decibels or greater; and speech recognition scores 
using the Maryland CNC Test are not less than 94 percent.


CONCLUSION OF LAW

The veteran does not have a hearing loss disability for VA 
compensation purposes.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

The veteran's September 1997 entrance physical examination 
reflects that she had an audiogram at that time.  Audiometric 
testing revealed puretone thresholds of 10, 5, 0, 5, and 0 
decibels in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  Testing revealed puretone 
thresholds of 15, 10, 5, 10, and 5 in the left ear for the 
same frequencies.  

The veteran served as an aircraft armament system apprentice 
for F-16 aircraft according to her DD 214.  Additional 
service medical records (SMRs) reflect that she was screened 
as part of a hearing conservation program in June 1999.  
There is a Memorandum for the Record that says that various 
locations at Caserma Barbarisi were determined to have noise 
levels that were considered to put personnel at risk for 
causing hearing damage.  The veteran's name was included on a 
list of personnel presumed to have been exposed to the noise 
levels.  The veteran underwent additional hearing screening 
in August 2000.  The veteran reported difficulty in hearing 
in noisy rooms.  She also said that she felt that her hearing 
was getting worse.  

The veteran was given an audiogram as part of the screening.  
Audiometric testing revealed puretone thresholds of 20, 10, 
10, 10, and 15 decibels in the right ear, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing 
revealed puretone thresholds of 15, 10, 10, 10, and 10 in the 
left ear for the same frequencies.  

The veteran submitted an audiogram with her claim for 
benefits in April 2001.  The audiogram was conducted in 
February 2001, just prior to her discharge from service.  
Audiometric testing revealed puretone thresholds of 15, 10, 
5, 20, and 5 decibels in the right ear, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  Testing revealed 
puretone thresholds of 5, 0, 5, 5, and -5 in the left ear for 
the same frequencies.

The veteran was afforded a VA audiology examination in 
September 2001.  The veteran complained of difficulty in 
hearing when background noise was present.  Audiometric 
testing revealed puretone thresholds of 15, 15, 10, 15, and 5 
decibels in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  Testing revealed puretone 
thresholds of 15, 10, 10, 10, and 10 in the left ear for the 
same frequencies.  The average decibel loss in the right ear 
was 12 and in the left ear it was 11.  The veteran had a 
speech recognition score of 96 percent in each ear.  The 
examiner said that the veteran had normal hearing from 250 to 
4,000 Hertz.

The veteran's claim for service connection was initially 
denied in December 2001.  She submitted duplicate records 
from her SMRs to show that she was exposed to noise in 
service.  Her claim was again denied in August 2002.  She 
expressed disagreement with that denial.

Associated with the claims file are VA treatment records for 
the period from August 2001 to April 2005.  The records do 
not contain evidence that the veteran has a level of hearing 
loss that satisfies the necessary criteria to establish a 
current hearing loss disability.  Private treatment records 
in the claims file relate to treatment provided for the 
veteran's left knee.  

In this case the veteran's SMRs are negative for any evidence 
of a hearing loss disorder that satisfies the criteria found 
at 38 C.F.R. § 3.385.  There is no evidence to show that the 
veteran had a hearing loss disability to a compensable degree 
within one year after service.  Further, the veteran has not 
provided, or identified, any evidence that would show that 
she has a current hearing loss disorder that would satisfy 
the necessary criteria.  Id.

While the veteran was exposed to noise on the flight line and 
at other times during service, and the records document 
decreased hearing during service, the hearing loss of record 
is not sufficient to satisfy the criteria to establish 
service connection as required by 38 C.F.R. § 3.385.  
Accordingly, her claim for service connection for hearing 
loss must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran originally submitted a claim for benefits in 
April 2001.  The RO wrote to the veteran in May 2001.  She 
was informed of the evidence necessary to substantiate her 
claim.  She was also advised of VA's responsibilities in the 
development of his claim, what she should do to help, and to 
submit evidence to VA.

The veteran responded to the letter in May 2001.  She 
reported on treatment and evidence related to several other 
issues but not in regard to her hearing loss.

The veteran submitted additional evidence in support of her 
claim following the initial denial in December 2001.  She did 
so again when she submitted her substantive appeal in January 
2004.  The submissions were in response to the rating action 
and December 2003 statement of the case.

The RO wrote to the veteran in December 2005.  She was asked 
to submit evidence to show that her hearing loss had existed 
from her discharge to the present.  She was informed of the 
types of evidence that would be helpful to her claim.  The 
veteran was informed of the evidence/information needed to 
substantiate her claim.  She was again advised what the RO 
would do in the development of her claim and what she needed 
to do.  The veteran was asked to submit evidence to the RO.  

The veteran has not alleged any prejudice in the development 
of her claim due to any aspect involving notice in this case.  
She has effectively participated in the development of her 
claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  The veteran's SMRs were 
obtained and used in the adjudication of her claim.  The 
veteran was afforded a VA examination.  She submitted 
evidence in response to VA notices and adjudicatory action 
that she felt supported her contentions.  The veteran has not 
alleged that there is any outstanding evidence pertinent to 
her claim.  


ORDER

Entitlement to service connection for a hearing loss 
disability is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


